Title: From James Madison to William C. C. Claiborne, 31 October 1803
From: Madison, James
To: Claiborne, William C. C.


Sir. Department of State October 31. 1803.
You will find herewith a copy of the late Treaty with France ceding Louisiana to the United States which has been duly ratified and the ratifications exchanged; and two Commissions, one authorizing yourself and General Wilkinson jointly or seperately to receive possession, the other vesting in you alone the power necessary for the immediate Government of the ceded territory. Copies of the act of Congress on the authority of which these Commissions are issued are also herewith inclosed.
The intention of the President is that the moment these documents arrive, you take the most expeditious measures for learning, if not previously known to you, whether Commissary Lausat or any other person in his stead has received possession from the Spanish authority at New Orleans, or if not, whether it be sufficiently certain that on your arrival he will be enabled by a delivery of possession to him to transfer it peaceably to the United States. In either of these cases, you and General Wilkinson are to hasten to New Orleans. According to instructions to him from Genl. Dearborn he will take with him all the regulars at hand to which are to be added, as many of the Militia of your territory as may be deemed a requisite precaution.
You and Genl. Wilkinson will arrange with the French Commissary the manner of receiving possession from him, which is to include every thing as stipulated in the Treaty, exchanging certificates of the time and the transaction. Orders for the delivery of all the posts may be expected from the French Commissary; such of which as are within reach may be immediately occupied under the orders of Genl. Wilkinson.
As soon as possession shall be transferred, it will be proper for you in pursuance of your authority over the ceded territory to issue a proclamation of which a form is enclosed; making however any unessential variations or additions which may be necessary to adapt it to the actual state of things, or to circumstances not so well understood at this distance. Your powers you will find are left very extensive by the law; and are no otherwise restricted by your Commission than was thought due to the feelings of the inhabitants, and the magnitude of certain powers, for the exercise of which there can be no necessity. The exception of these neither implies any distrust of a personal kind, nor will be understood to suggest an exercise of other important powers for which there may be no pressing occasion. For the manner of exercising those ample powers no particular instructions are now given by the President. You will be led by your own judgment and your correct principles and dispositions to a prudent moderation and a conciliating deportment. Policy and justice towards the inhabitants equally require both. As the Governor is understood to have given proofs of just dispositions and an amicable character, your attention to him will correspond with these titles to it. He is to be allowed to remain in his House, and to retain any other personal accommodations of a like kind. The money paid into the Spanish Treasury before the delivery of possession, and whatever may be due thereto at that date, is to be considered as the property of Spain. Payments and debts subsequent to that date, belong of course to the United States.
No particular provision is yet made as compensation for the new service in which you are to be employed. The President authorizes you for the present to draw on the Department of War, at a rate not exceeding four hundred dollars a month, to be computed from the commencement of your journey to New Orleans.
Should any attempts be made to clog the delivery of possession, with exceptions, conditions, or explanations, not found in the Treaty, they are to be avoided if possible. Should they be persisted in, it will be proper rather than endanger the transfer, to proceed in accepting it, with such a protestando as will save the rights of the United States.
Thus far it is presumed that Louisiana is to pass into our possession, thro’ the mere forms of delivery. Recent circumstances and particularly the express protest by the Spanish Minister here, in the name of his sovereign against the Cession made by France to the United States, has made it necessary to provide for a refusal by the Spanish authority at New Orleans, to give up the Country, according to her engagements with France. In such an event it is determined to give effect to our title which is clear and just, by employing force for the purpose. The act of Congress authorizes it, and the President will exert the authority.
The first question to be decided by you and Genl. Wilkinson, will be whether the force which can in the first instance be marched to New Orleans, with the aid to be expected from the well disposed inhabitants will be able, with a sufficient degree of certainty, to disposses[s] the Spanish authorities and forces. Communications on this subject will be proper not only with Mr. Daniel Clark, but also with Mr. Lausat, whose sanction to the use of force, and co-operation therein, is particularly to be wished. Both are enjoined on him by Mr. Pichon in a dispatch herewith forwarded; which apprizes Mr. Laussat of the views of the American Government, and prepares him for a correspondence with you.
Should it be decided that a Coup de Main is immediately proper, it is to be conducted by Genl. Wilkinson according to the instructions from the Department of War. The force will consist of the regular troops near at hand, as many of the Militia as may be requisite and can be drawn from the Mississippi Territory, and as many volunteers from any quarter as can be picked up. To them will be added 500 mounted Militia from Tennessee who it is expected will proceed to Natchez with the least delay possible after the requisition which goes by the present Mail to the Governor of that State, shall have got to hand. But as the success of such enterprizes depends principally on the celerity of their execution, it will be a point for your discretion, whether this corps ought to be waited for, especially if no Spanish reinforcements should have arrived at New Orleans. The same consideration may make it advisable perhaps, to proceed to New Orleans immediately without waiting the result of a communication with Laussat. From the presumed disposition of a great part of the inhabitants, and the means which Mr. Clarke and Mr. Laussat will be able to use for drawing them into a co-operating movement, it may be expected that a critical advantage to the enterprize may be derived from that internal resource. A suitable proclamation or address from the American Commissary, may perhaps increase the advantage.
In order to add the effect of terror to the force of arms, it may be given out that measures are in train, which is a truth, for sending on from Kentucky and elsewhere a very great force, such as may be sufficient to overwhelm all possible resistance. Should possession be taken by force, you will proceed to issue your proclamation and exercise the powers vested in you, obtaining the previous sanction of Mr. Laussat if he be not disinclined to give it. His sanction however is not to be regarded as an essential preliminary either in this case or in the case of his refusing it to resort to force in taking possession. I have only to add that the earliest information will be expected by the President of every important stage of the business committed to you, and that with my anxious wishes for its successful progress and issue, I remain &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosures not found, but for the joint commission of Claiborne and Wilkinson, see Carter, Territorial Papers, Orleans, 9:94–95.



   
   Enclosure not found, but JM probably transmitted a copy of a draft proclamation drawn up by Jefferson (DLC: Jefferson Papers; filed at 20 Dec. 1803).



   
   Protestando: protesting. JM may have meant protesta, which is the Spanish legal term for the preservation of one’s rights.



   
   For the Spanish protests against the Louisiana Purchase, see Yrujo to JM, 4 and 27 Sept. and 12 Oct. 1803.



   
   The enclosure was probably Pichon to Laussat, 31 Oct. 1803 (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 86–87).


